Citation Nr: 1704512	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right leg disorder, to include as secondary to the low back disorder.

3.  Entitlement to service connection for a left leg disorder, to include as secondary to the low back disorder.

4.  Entitlement to service connection for right carpal tunnel syndrome.

5.  Entitlement to service connection for left carpal tunnel syndrome.

6.  Entitlement to service connection for a right ear disorder.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for a right knee disorder.

11.  Entitlement to service connection for a left knee disorder.

12.  Entitlement to service connection for a left ankle disorder.

13.  Entitlement to service connection for a neck disorder.

14.  Entitlement to service connection for fibromyalgia.

15.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

16.  Entitlement to service connection for sleep dysfunction.

17.  Entitlement to a rating in excess of 10 percent for service-connected left shoulder disorder.

18.  Entitlement to service connection for right ankle arthritis, to include as secondary to service-connected recurrent sprain of the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1968 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board acknowledges with respect to the psychiatric disorder claim that the Veteran only perfected an appeal specifically on the PTSD issue.  In accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed this claim for an acquired psychiatric disorder however diagnosed.  In pertinent part, the Veteran has also claimed service connection for depression as secondary to his service-connected left shoulder disorder.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in January 2013, and before the undersigned Veterans Law Judge (VLJ) in July 2016.  Transcripts from both hearings are of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that, except for the tinnitus and psychiatric disorder claims, further development is required regarding the Veteran's appellate claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a depressive disorder, at least in part, as a result of his service-connected left shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).

2.  The criteria for a grant of service connection for a depressive disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Tinnitus

In this case, the Veteran has essentially contended, to include at his July 2016 hearing, that he developed recurrent tinnitus while on active duty.  See Board Hearing Transcript, pp. 17-18.

The Board observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

As noted above, the Veteran has reported he developed symptoms of tinnitus while on active duty.  Nothing in the record explicitly refutes his credibility on this matter.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran to include issues of service origin.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  Further, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.  Therefore, service connection is warranted for this disability.

Analysis - Psychiatric Disorder

The Veteran has contended, to include at his July 2016 hearing, that he has PTSD due to in-service stressors and provided details thereof.  In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).  Further, 38 C.F.R. § 4.125 (a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Board observes that it does not appear the Veteran has a diagnosis of PTSD in accord with DSM.  For example, outpatient records indicate treatment for depressive disorder but not PTSD.  In addition, various records, to include in July 2005, October 2006, and March 2012 note PTSD screen was negative.  Further, a March 2016 VA examination diagnosed the Veteran with a depressive disorder, and found there was no other acquired psychiatric disorder.

The Board also observes that, as detailed in an April 2014 Memorandum, the RO issued a formal finding that they were unable to corroborate the claimed stressors associated with the Veteran's claim for service connection for PTSD.  As recently noted by the Federal Circuit, the regulations regarding claims of service connection for PTSD require credible supporting evidence that the claimed in-service stressor occurred to the veteran.  Kays v. Snyder, No. 2016-1340 (Fed. Cir. Jan. 25, 2017).

Despite the foregoing, the Veteran has also contended that he has depression due to his service-connected left shoulder disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board acknowledges that the March 2016 VA examiner stated that an opinion could not be made as to whether the Veteran's depression was secondary to the service-connected left shoulder without resorting to speculation.  However, the stated rationale in support of this conclusion indicates that it was because the outpatient treatment records reflect his depression was due to several physical conditions.  Nevertheless, the left shoulder is clearly one of those physical conditions, and the examiner did observe that at least one progress not documented that the depression was related to the left shoulder pain.  No competent medical evidence is of record which explicitly refutes the contention he experiences depression due to the left shoulder.

In view of the foregoing, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a depressive disorder, at least in part, as a result of his service-connected left shoulder disorder.  Resolving all reasonable doubt in favor of the Veteran, the Board finds he is entitled to service connection for the depressive disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Moreover, in light of Clemons, supra, the Board notes that as the March 2016 VA examination concluded the Veteran had no other acquired psychiatric disorder besides the depressive disorder, the record reflects this disability encompasses all of his current psychiatric symptomatology; and, as such, this decision constitutes a full grant of the benefits sought on appeal regarding the psychiatric disorder claim.


ORDER

Service connection for tinnitus is granted.

Service connection for a depressive disorder is granted.


REMAND

Initially, the Board notes that the Veteran's claims for a rating in excess of 10 percent for his service-connected left shoulder disorder and service connection for right ankle arthritis as secondary to the service-connected recurrent right ankle sprain was denied by a March 2016 rating decision.  The record reflects the Veteran submitted a timely Notice of Disagreement (NOD) to that decision in April 2016.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has, as yet, been promulgated on these issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

With respect to the other appellate claims, the Veteran has essentially indicated the claimed conditions developed as a result of his active service.  In pertinent part, he has contended that he developed recurrent back pain from performing custodial/janitorial work such as moving boxes; as well as when assisted in demolishing a brick wall.  He also indicated his leg problems are associated with the low back disorder.  In addition, he has indicated that his carpal tunnel syndrome developed as a result administrative duties he performed such as typing; and that his right shoulder is due to his duties when he was a mail carrier.  Further, he reported that he developed recurrent problems of the right ear following an in-service ear infection, and related hearing loss to in-service noise exposure, and provided details thereof.  There is also evidence which suggests his current right shoulder disorder may be secondary to the service-connected left shoulder, and that his left ankle may be secondary to the service-connected right ankle.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

In this case, the Board notes the Veteran checked boxes on a Report of Medical History completed in conjunction with his October 1968 enlistment examination that he had experienced swollen or painful joints which he related to his left knee; ear trouble which he related to a left ear infection in childhood with no current symptoms; and recurrent back pain noting that his back hurts.  Nevertheless, he did not indicate recurrent infections or other such disorder of the right ear; and the ears were evaluated as normal on the enlistment examination itself as were the spine, lower extremities, and upper extremities.  Further, the record indicates he was given a special orthopedic evaluation found no disability of the left knee or low back.  In addition, a November 1968 statement from a private physician noted the Veteran was evaluated for his back trouble and concluded he was in perfect health and could meet the physical standards of the Air Force.  The Veteran has also testified that his notation of recurrent back pain was due to the fact he was experiencing back pain from his job at that time.

In view of the foregoing, the Board must find that no pertinent disability, to include the low back, was noted at the time of the Veteran's entry into service; and there is no clear and unmistakable evidence of such a pre-existing disabilities.  Therefore, these claims must be adjudicated on the basis of whether they were directly incurred in or otherwise the result of his active service.

The Board observes that even though the Veteran reported in-service symptoms such as the low back and a right ear infection, it does not appear his service treatment records document treatment for such conditions.  However, the Veteran is competent, as a lay person, to describe symptoms such as back and ear pain, even if he cannot provide a competent medical diagnosis of such.  His service treatment records do note complaints regarding the right index finger in November 1971 and May 1972; the latter also notes complaints regarding the left thumb and left leg.  In addition, his account of administrative duties such as typing, and being a mail carrier, is consistent with the fact his service personnel records reflect his military occupational specialties (MOSs) included Administrative Specialist and Postal Courier.  Further, a performance report when his MOS was Postal Courier noted he also performed administrative, receptionist, and janitorial duties as required; and was Alternate Supply Account Representative.

Despite the foregoing, the Board observes that none of the claimed disabilities were diagnosed at the time of the Veteran's July 1972 separation examination, or for years thereafter.  Granted, the Veteran did note recurrent back pain and the concurrent Report of Medical History; and in response the physician commented the Veteran had lower quadrant (LQ) back pain since 1966, cause unknown.  Nevertheless, the spine itself was clinically evaluated as normal on this examination.  

The Board further notes that, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The fact the evidence of Hensley hearing loss at separation is for the right ear is also probative evidence for the claim of service connection for a right ear disability besides hearing loss.  However, as already indicated, he was not diagnosed with a chronic right ear disorder at the time of his July 1972 separation examination or for years thereafter.  Moreover, while records from December 2009 note audiometric results revealed a minimal to severe sensorineural hearing loss for the right ear and a moderate high frequency sensorineural hearing loss for the left ear, it is not clear whether the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.

In view of the foregoing, the Board finds that competent medical evidence is required to determine the nature and etiology of the claimed disabilities in this case, to include whether they are directly related to the Veteran's active service.  Consequently, a remand is required for pertinent medical examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issues of entitlement to a rating in excess of 10 percent for his service-connected left shoulder disorder and service connection for right ankle arthritis as secondary to the service-connected recurrent right ankle sprain.  The Veteran should be advised of the time period in which to perfect an appeal as to these claims.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his low back, carpal tunnel syndrome, legs, knees, right ear, hearing loss, right shoulder, left ankle, neck, fibromyalgia, and sleep dysfunction since February 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back, carpal tunnel syndrome, legs, knees, right ear, hearing loss, right shoulder, left ankle, neck, fibromyalgia, and sleep dysfunction symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to clarify the nature of his claimed disabilities.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For any current chronic disability consistent with the claimed condition, to include if the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385, the respective examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  These opinions should reflect consideration of the Veteran's lay testimony regarding the pertinent in- and post-service symptomatology; as well as any pertinent in-service treatment to include the records showing complaints of the right index finger, left thumb, and left leg.

In regard to the hearing loss and right ear claims, the respective examiner's opinion should address the threshold shift demonstrated from the time of the October 1968 enlistment examination and July 1972 separation examination.

Regarding the legs, the respective examiner should address the Veteran's contention his problems are related to his low back, to include whether there is any associated neurologic impairment of the lower extremities.

For any chronic right shoulder or left ankle disability found to be present, the respective examiner(s) should also express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected left shoulder or right ankle.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided, to include if the examiner(s) determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the low back, carpal tunnel syndrome, legs, knees, right ear, hearing loss, right shoulder, left ankle, neck, fibromyalgia, and sleep dysfunction claims on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


